—Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered November 25, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record demonstrates that without any limitation, the defendant knowingly, intelligently, and voluntarily waived his right to appeal his conviction and sentence (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). That valid waiver precludes appellate review of the denial of that branch of the defendant’s omnibus motion which was to suppress identification evidence (see, People v Kemp, 94 NY2d 831; People v Brathwaite, 263 AD2d 89; People v Allen, 267 AD2d 1063; People v Perez, 267 AD2d 335; People v Earnshaw, 262 AD2d 579). Furthermore, since the defendant was informed of the maximum sentence that could be imposed if he failed to comply with the conditions of the plea agreement, the general waiver of his right to appeal encompasses his claim that the enhanced sentence imposed by the court was excessive (see, People v Miles, 268 AD2d 490). S. Miller, J. P., Krausman, Florio and H. Miller, JJ., concur.